DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This first non-final action is in response to applicant’s original filing of 12/16/2020.
Claims 1-18 are currently pending and have been examined.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claims 1 and 9 are directed toward non-statutory subject matter, as shown below:
STEP 1: Do the claims fall within one of the statutory categories?  Yes.  Claim 1 recites a method - performed using a server connected to vehicles, processor, communication unit, and data storage holding map, reference, and section data - for identifying dangerous road sections to warn users when traveling through said road sections. Claim 9 recites the server recited in claim 1 designed to perform the method with the connections it has to the other equipment.
STEP 2A (PRONG 1): Are the claims directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claims are directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The method in claim 1 is a mental process and, therefore, an abstract idea. It recites a method comprising steps of:
by the processor, obtaining an identified road section by scanning the electronic map to identify an unidentified road section that fits the at least one condition associated with one of the plurality of the section categories to serve as the identified road section, and categorizing the identified road section into said one of the plurality of the section categories; 
receiving, by the communication unit, a vehicle dataset from each of the vehicles, the vehicle dataset including a moving track of the vehicle and raw data related to a plurality of components of the vehicle; 
with respect to the vehicle dataset from each of the vehicles, determining, by the processor, whether the moving track included in the vehicle dataset indicates that a travelled road section, through which the vehicle has travelled, has been categorized into one of the plurality of section categories, and when it is determined that the travelled road section has been categorized into one of the plurality of section categories, by the processor, extracting a driving record associated with the travelled road section from the vehicle dataset and storing the driving record in the data storage, so as to obtain, for each of the road sections belonging to one of the plurality of section categories, a plurality of driving records that are obtained respectively from the vehicle datasets of the vehicles which were driven on the road section; 
for each of the identified road sections, calculating, by the processor, an identified-road-section (IRS) driving characteristic dataset based on the driving records that are associated with the identified road section; 
and for each of the identified road sections, determining, by the processor, whether the identified road section should be deemed as a potential dangerous road section based on at least the IRS driving characteristic dataset and a corresponding one of the plurality of reference datasets that corresponds to one of the section categories, to which the identified road section belongs.
These steps are under broadest reasonable interpretation a mental process that can be practically performed in the human mind and, therefore, an abstract idea. Particularly, the “determining” and “calculating” steps of claim 1 demonstrate the mental processes of matching observed road sections with previously categorized road sections based on driving records, evaluating characteristic data based on the driving records, and deciding if the identified road section is a potentially dangerous road based on characteristic data. This is equivalent to a person observing a road and/or associated data with tied to the road and determining if the road is potentially dangerous. The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person can mentally assess a section of road based and determine, based on characteristics, if that section is potentially dangerous. Thus, the claims recite a mental process.
Claim 9  is commensurate in scope to claim 1 and is rejected using the same rationale as to claim 1 above.
STEP 2A (PRONG 2): Do the claims recite additional elements that integrate the judicial exception into a practical application?  No, the claims do not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to affect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claims 1 and 9 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application. Both claims recite “obtaining,” “receiving” and “extracting” steps that merely describe how data is retrieved and communicated between components of the system or refined from a dataset and are recited at a high level of generality (i.e. as a general means of communicating and handling data) and amount to mere data gathering, which is a form of insignificant extra solution activity. Therefore these steps amount to insignificant extra solution activity and are not additional elements that integrate the judicial exception into a practical application.
Therefore claims 1 and 9 do not have additional elements that integrate the recited judicial exception into a practical application and the claims are directed to the judicial exception. 
STEP 2B: Do the claims recite additional elements that amount to significantly more than the judicial exception? No, the claims do not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claims 1 and 9 do not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional (WURC) activity in the field. Obtaining, receiving, communicating, and extracting data are well-understood, routine, and conventional, i.e. WURC, activities performed by processors and systems designed for road assessment, and therefore do not add significantly more than the judicial exception. As previously stated, the server and processor in claims 1 and 9 are recited at a high level of generality and merely automate the method, and therefore do not amount to significantly more than the judicial exception.
CONCLUSION
Thus, since claims 1 and 9 are: (a) directed toward an abstract idea, (b) do not recite additional elements that integrate the judicial exception into a practical application, and (c) do not recite additional elements that amount to significantly more than the judicial exception, it is clear that claims 1 and 9 are directed towards non-statutory subject matter.
Dependent claims 2-8 and 10-18 further limit the abstract idea presented in claims 1 and 9, respectively, without integrating the abstract idea into practical application or adding significantly more.  For example, claims 4 and 12 recite creating an alert for the vehicle to sound when it approaches the dangerous road section – this limitation is merely post-solution activity and a form of insignificant extra solution activity, and do not integrate the judicial exception into practical application or amount to significantly more than the judicial exception. As another example, claims 5-6, and 13-14 describe the types of road sections that can be encountered and what data characteristics are considered – these limitations merely list out details or options that are pertinent to the danger assessment to be performed, and do not integrate the judicial exception into practical application or amount to significantly more than the judicial exception. 
As such, claims 1-18 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7, 9-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wegman et al. (WO 2016135561 A1).
Regarding claims 1 and 9, Wegman discloses a method for identifying dangerous road sections (see at least abstract and Background to the Invention), the method being implemented using a server that communicates with a plurality of vehicles (see at least page 14-15, paragraphs 7 and 1 respectively and Fig. 1), the server including a processor (see at least pages 14-15, paragraphs 7 and 1 respectively), a communication unit (see at least page 14, paragraph 6), and a data storage that stores an electronic map (see at least pages 14-15, paragraphs 7, 1, and 6), a plurality of section categories each of which is defined by at least one condition of a road section (see at least page 12, paragraph 3; the Road segmentation and categorisation section on pages 16-17; Figs. 3a-4; and Table 12), and a plurality of reference datasets that correspond respectively with the plurality of section categories, each of the reference datasets representing a representative driving pattern of vehicles driving on predetermined dangerous road sections that belong to the respective one of the plurality of section categories (see at least page 12, paragraph 3; pages 14-15, paragraphs 7,  and 1 and 4-7 respectively; the Road segmentation and categorisation section on pages 16-17; Figs. 3a-4; and Table 12), the method comprising steps of: 
by the processor, obtaining an identified road section by scanning the electronic map to identify an unidentified road section that fits the at least one condition associated with one of the plurality of the section categories to serve as the identified road section, and categorizing the identified road section into said one of the plurality of the section categories (see at least page 2, paragraph 4; page 12, paragraph 3; page 15, paragraph 6); 
receiving, by the communication unit, a vehicle dataset from each of the vehicles, the vehicle dataset including a moving track of the vehicle and raw data related to a plurality of components of the vehicle (see at least pages 17-18 “calculation of road segment risk coefficients”); 
with respect to the vehicle dataset from each of the vehicles, determining, by the processor, whether the moving track included in the vehicle dataset indicates that a travelled road section, through which the vehicle has travelled, has been categorized into one of the plurality of section categories, and when it is determined that the travelled road section has been categorized into one of the plurality of section categories, by the processor, extracting a driving record associated with the travelled road section from the vehicle dataset and storing the driving record in the data storage, so as to obtain, for each of the road sections belonging to one of the plurality of section categories, a plurality of driving records that are obtained respectively from the vehicle datasets of the vehicles which were driven on the road section (see at least pages 17-18 “calculation of road segment risk coefficients” and pages 28-33 “vehicle-to-vehicle and infrastructure-to-vehicle communication capabilities”); 
for each of the identified road sections, calculating, by the processor, an identified-road-section (IRS) driving characteristic dataset based on the driving records that are associated with the identified road section (see at least pages 17-18 “calculation of road segment risk coefficients”); 
and for each of the identified road sections, determining, by the processor, whether the identified road section should be deemed as a potential dangerous road section based on at least the IRS driving characteristic dataset and a corresponding one of the plurality of reference datasets that corresponds to one of the section categories, to which the identified road section belongs (see at least pages 17-18 “calculation of road segment risk coefficients” and see at least pages 17-18 “calculation of road segment risk coefficients” and pages 28-33 “vehicle-to-vehicle and infrastructure-to-vehicle communication capabilities”).
Regarding claims 2 and 10, Wegman discloses obtaining, by the processor, a predetermined dangerous section list including a plurality of predetermined dangerous road sections (see at least Table 12); 
assigning, by the processor, each of the predetermined dangerous road sections to one of the plurality of section categories stored in the data storage (see at least the Road segmentation and categorisation section on pages 16-17); 
for each of the predetermined dangerous road sections, calculating, by the processor, a predetermined driving characteristic dataset based on the driving records that are associated with the predetermined dangerous road section (see at least page 2, paragraph 1; page 4, paragraphs 2-4; pages 7-8; page 13 paragraphs 2-3; and the Calculation of road segment risk coefficients section on pages 17-18); 
and for each of the plurality of section categories, generating, by the processor, the reference dataset based on the predetermined driving characteristic datasets that correspond to those of the predetermined dangerous road sections that belong to the section category (see at least page 2, paragraph 1; page 4, paragraphs 2-4; pages 7-8; page 13 paragraphs 2-3; and the Calculation of road segment risk coefficients section on pages 17-18).
Regarding claims 3 and 11, Wegman discloses tagging, by the processor, each of the predetermined dangerous road sections in the predetermined dangerous section list on the electronic map (see at least page 2, paragraph 4; page 11, paragraphs 3-6; and Table 12); 
when it is determined that the identified road section should be deemed as a potential dangerous road section, tagging the identified road section as a potential dangerous road section on the electronic map, so as to obtain an updated electronic map (see at least page 5, paragraph 5; and page 24, paragraph 2); 
and storing the updated electronic map in the data storage (see at least page 24, paragraph 2).
Regarding claims 4 and 12, Wegman discloses transmitting the updated electronic map to each of the vehicles, so as to enable an in-vehicle electronic system included in the vehicle to generate an alert when the vehicle approaches one of the predetermined dangerous road sections and the potential dangerous road sections (see at least page 24, paragraph 1 and page 25, paragraph 2).
Regarding claims 5 and 13, Wegman discloses the section categories include two or more of: 
a road section with one curve (see at least page 7, paragraphs 1-2, item f)); 
a road section with multiple curves; 
a road section with an intersection having more than three arms (see at least page 7, paragraphs 1-2, item c) and pages 12-13, paragraphs 4 and 1-2); 
a road section with multiple lanes converging into a reduced number of lanes; 
and a straight road section with a length greater than a predetermined distance.
Regarding claims 7 and 15, Wegman discloses the determining of whether the identified road section should be deemed as a potential dangerous road section includes: 
calculating a similarity between the second driving characteristic dataset and the reference dataset (see at least page 6, paragraph 1; page 9, paragraph 1-2); 
and when the similarity is greater than a predetermined threshold, determining that the identified road section should be deemed as a potential dangerous road section (see at least page 6, paragraph 1; page 9, paragraph 1-2; page 26, paragraph 3; and page 27, paragraphs 2-3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8, 14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wegman in view of Stenneth et al. (US 20150344038 A1).
Regarding claims 6 and 14, Wegman discloses the calculating of the first driving characteristic dataset and the calculating of the second driving characteristic dataset are implemented by the processor based on at least a part of the corresponding driving record (see at least page 2, paragraph 5; page 11, paragraph 6; page 12, paragraph 1; pages 14-15, paragraphs 7,  and 1 and 4-7 respectively; page 21, paragraph 4; and page 30, paragraph 2).
Wegman does not disclose the raw data extracted from the vehicle dataset and included in the driving record includes two or more of a velocity of the vehicle, a rotation angle of a steering wheel, a frequency of movement of the steering wheel, a frequency of a brake pedal being operated, a location of the vehicle when the brake pedal was operated, a force applied to the brake pedal when operated, an acceleration of the vehicle, a lateral acceleration of the vehicle, an inclination angle of the vehicle, an inclination acceleration of the vehicle, and a sudden acceleration or deceleration of the vehicle.
However, Stenneth teaches the raw data extracted from the vehicle dataset and included in the driving record includes two or more of a velocity of the vehicle, a rotation angle of a steering wheel, a frequency of movement of the steering wheel, a frequency of a brake pedal being operated, a location of the vehicle when the brake pedal was operated, a force applied to the brake pedal when operated, an acceleration of the vehicle, a lateral acceleration of the vehicle, an inclination angle of the vehicle, an inclination acceleration of the vehicle, and a sudden acceleration or deceleration of the vehicle (see at least paragraphs [0019], [0045], [0061], and [0082]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the present invention to incorporate the vehicle dynamics data of Stenneth into the vehicle dataset of Wegman because both inventions are directed toward assessing dangerous situations and/or environments of a vehicle and/or its route during operation. This would allow for the danger assessment system to take vehicle dynamics into account to decide whether or not a location would have a greater or lesser risk associated with it.
Regarding claims 8 and 16, Wegman does not disclose receiving, by the communication unit, a vehicle-captured video from one of the vehicles; 
obtaining, by the processor, a part of the vehicle-captured video that is associated with one of the predetermined dangerous road sections and the potential dangerous road sections from the vehicle-captured video; 
and storing the part of the vehicle-captured video in the data storage.
However, Stenneth teaches receiving, by the communication unit, a vehicle-captured video from one of the vehicles (see at least paragraphs [0016], [0083], [0086]); 
obtaining, by the processor, a part of the vehicle-captured video that is associated with one of the predetermined dangerous road sections and the potential dangerous road sections from the vehicle-captured video (see at least paragraph [0083]); 
and storing the part of the vehicle-captured video in the data storage (see at least paragraph [0083]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the present invention to incorporate the video-capturing capabilities of Stenneth into the risk-assessment system of Wegman because both inventions are directed toward assessing dangerous situations and/or environments of a vehicle and/or its route during operation. Capturing video would help detect if the vehicle is in a dangerous scenario in real-time in order to alert the driver.
Regarding claims 17, Wegman does not disclose a non-transitory computer-readable storage medium storing instructions that, when executed by a processor of an electronic device communicating with a plurality of vehicles, cause the processor to perform steps of the method of Claim 1.
However, Stenneth teaches a non-transitory computer-readable storage medium storing instructions that, when executed by a processor of an electronic device communicating with a plurality of vehicles, cause the processor to perform steps of the method of Claim 1 (see at least paragraphs [0094-0095]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the present invention to incorporate the non-transitory computer-readable storage medium of Stenneth into the risk-assessment system of Wegman because both inventions are directed toward assessing dangerous situations and/or environments of a vehicle and/or its route during operation. This would allow a means for the method instructions to be stored and accessed by the system across the network server and vehicles.
Regarding claims 18, Wegman does not disclose an application-specific integrated circuit (ASIC) comprising circuit blocks that, when integrated with an electronic device communicating with a plurality of vehicles, cause the electronic device to perform steps of the method of Claim 1.
However, Stenneth teaches an application-specific integrated circuit (ASIC) comprising circuit blocks that, when integrated with an electronic device communicating with a plurality of vehicles, cause the electronic device to perform steps of the method of Claim 1 (see at least paragraphs [0081], [0091], [0100]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the present invention to incorporate the application-specific integrated circuit of Stenneth into the risk-assessment system of Wegman because both inventions are directed toward assessing dangerous situations and/or environments of a vehicle and/or its route during operation. This would allow a means for the method to be performed by the system by the network server and vehicles.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Grimm et al. (US 20160133130 A1) discloses methods and systems for collecting road data from vehicles and determining whether the data affects safety concerns.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED C BEAN whose telephone number is (571)272-5255. The examiner can normally be reached 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Antonucci can be reached on 313-446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.B./Examiner, Art Unit 3666    

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666